DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-9 were rejected in Office Action mailed on 09/02/2021.
Applicant filed a response, amended claim 8 and added claims 16-17.
Claims 1-17 are currently pending in the application, of claims 1-6 and 10-15 are withdrawn from consideration.
Claims 7-9 and 16-17 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (U.S. Patent Application Publication 2015/0072145 – cited in IDS) and further in view of Nishikawa (U.S. Patent Application Publication 2017/0317340).
Regarding claim 7 and 16, Kamimura teaches a silica gel-carbon composite (abstract) having: 
a specific surface area of 20 to 1000 m2/g, (paragraph [0017]);
a pore volume of 0.3 to 2.0 ml/g (paragraph [0017]), 

Kamimura does not explicitly articulate the specifics of sulfur at least partially located inside pores of the silica gel-carbon composite. However, it appears that the process of producing the composite of Kamimura (see paragraphs [0038]-[0041] of Kamimura below – Embodiment 1) is substantially identical to the one claimed (see paragraphs [0057]-[0059] of the instant published specification below – Embodiment) where sulfuric acid is utilized and known to contain sulfur. As such, a skilled artisan would understand that an equivalent product having sulfur located in the pores of the composite would be obtained from two processes that are substantially identical. The only difference appears to be the surfactant, which appears to optionally be contained in the composite (paragraph [0019]) and is only used to disperse particulate carbon in water during the process of producing the composite. 
  
    PNG
    media_image1.png
    924
    622
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    704
    630
    media_image2.png
    Greyscale


	Nishikawa, also directed to a sulfur-carbon composite (abstract), teaches sulfur is used as a positive electrode material exhibiting a capacity that is 10 times of a conventional material (paragraph [0003]). Further, Nishikawa teaches sulfur is located inside the pores of the composite and the content is 50% by mass or more relative to 100% by mass of the composite (paragraph [0027]-[0030]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura to have sulfur inside the composite with a content of 50% by mass or more relative to 100% by mass of the composite as taught by Nishikawa in order to increase discharge capacity (paragraph [0027]).
Regarding claim 8 and 9, Kamimura teaches a silica gel-carbon composite (abstract) having: 
a specific surface area of 20 to 1000 m2/g, (paragraph [0017]);
an average pore diameter of 2-100 nm (paragraph [0017]-[0018]), 
and a carbon content of 1 to 50% by mass of the silica gel-carbon composite -4- before addition of other materials (paragraph [0017]).
It is noted that Kamimura differ in the exact same specific area, average pore volume and carbon content as recited in the instant claim however, one of ordinary skill in the art prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
Kamimura does not explicitly articulate the specifics of sulfur mass approximately equal to the mass of the silica-gel carbon composite. 
Nishikawa, also directed to a sulfur-carbon composite (abstract), teaches sulfur is used as a positive electrode material exhibiting a capacity that is 10 times of a conventional material (paragraph [0003]). Further, Nishikawa teaches sulfur is located inside the pores of the composite and the content is 50% by mass relative to 100% by mass of the composite (paragraph [0027]-[0030]). 50% by mass is interpreted as the sulfur mass of equal to the mass of the composite.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura to have sulfur inside the composite with a content equal to a mass of the composite as taught by Nishikawa in order to increase discharge capacity (paragraph [0027]).
	Regarding claim 17, Kamimura teaches the positive electrode active material as described above in claims 7-8. 
Kamimura does not explicitly articulate the specifics of sulfur mass 30-80% by mass relative to 100% by mass of the silica-gel carbon composite. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura to have sulfur inside the composite with a content of 50% by mass or more relative to 100% by mass of the composite as taught by Nishikawa in order to increase discharge capacity (paragraph [0027]).

Response to Arguments
Applicant argument filed 11/30/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishikawa.
Examiner appreciates the amendments to claim 8 therefore, the previous 112(b) rejection of claim 8 is withdrawn.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woo et al. (U.S. Patent Application Publication 2014/0186522). Woo teaches sulfur is infiltrated in nanocomposites for a cathode of a lithium-sulfur battery (abstract).
Lee et al. (U.S. Patent Application Publication 2014/0255770). Lee teaches sulfur stuffed inside the pores of composite for a cathode (paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723